In an action to recover damages for wrongful death and for conscious pain and suffering resulting from malpractice, the defendants (with the exception of the Health Insurance Plan of Greater New York) appeal from so much of a judgment of the Supreme Court, Richmond County, entered December 6, 1962 after trial upon a jury’s verdict, as awarded plaintiff $87,440.25, of which $57,000 was for the wrongful death and $22,000 was for the pain and suffering. Judgment, insofar as appealed from, reversed on the law and on the facts; action severed as to the nonappealing defendant (Health Insurance Plan of Greater New York); and new trial ordered as between the plaintiff and the appellants, with costs to albide the event, unless, within 30 days after entry of the order hereon, plaintiff shall stipulate to reduce to $5,000 the amount of the verdict with respect to the cause of action for conscious pain and suffering, in which event the judgment, as so reduced and insofar as appealed from, is affirmed, without costs. In our opinion, under all the circumstances, the sum of $22,000 awarded by the jury for the pain and suffering was excessive. Ughetta, Acting P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.